DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 and  18 of U.S. Patent No. (11,179,622 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims have similar recitation of the invention than that of the patented application. 
Claim 1 of the instant application recites a mouthguard comprising: a pair of spaced lateral bite wings, each having an upper teeth engaging surface, a lower teeth engaging surface, a forward portion and a rearward portion; a conduit disposed between the forward portions of the lateral bite wings, the conduit having a forward end, a rearward end, and upper and lower walls extending between the forward and rearward ends of the conduit, the conduit defining an air channel extending therethrough from the forward end to the rearward end, the air channel having a front opening at the forward end of the conduit and a rear opening at the rearward end of the conduit; an upper incisor engaging surface and a lower incisor engaging surface, defined by the upper and lower walls, respectively, the upper and lower incisor engaging surfaces being located proximate the rearward end of the conduit, a front lip shield member disposed about and extending radially outward with respect to the forward end of the conduit, wherein the front lip shield member includes a rear face positioned and shaped to confront an outer surface of a user's lips when in use, an interior wall within the air channel, the interior wall extending from the lower wall of the conduit to the upper wall of the conduit, the interior wall being located between the upper and lower incisor engaging surfaces; wherein the mouthguard is a multi-layer construction, the upper teeth engaging surface and the lower teeth engaging surface of one of the lateral bite wings comprises a first polymer and the front lip shield member comprises a second polymer, and further comprising a first border portion disposed along an outer periphery of the one of the lateral bite wings, wherein the first border portion comprises the second polymer and is integrally formed with the front lip shield member.
Claim 9 of U.S. Patent No. (11,179,622 B2) recites a mouthguard comprising: a pair of spaced lateral bite wings, each having an upper teeth engaging surface, a lower teeth engaging surface, a forward portion and a rearward portion; a conduit disposed between the forward portions of the lateral bite wings, the conduit having a forward end, a rearward end, and upper and lower walls extending between the forward and rearward ends of the conduit, the conduit defining an air channel extending therethrough from the forward end to the rearward end, the air channel having a front opening at the forward end of the conduit and a rear opening at the rearward end of the conduit; a front lip shield member disposed about and extending radially outward with respect to the forward end of the conduit, wherein the front lip shield member includes a rear face positioned and shaped to confront an outer surface of a user's lips when in use, wherein the conduit is tapered inward from the forward end to the rearward end thereof such that a distance between the upper and lower walls at the forward end is greater than a distance between the upper and lower walls at the rearward end, wherein the front opening of the air channel has a larger cross-sectional area than the rear opening of the air channel, wherein the upper and lower walls define, respectively an upper incisor engaging surface and a lower incisor engaging surface, the upper and lower incisor engaging surfaces being located proximate the rearward end of the conduit, wherein the mouthguard is a multi-layer construction, the upper teeth engaging surface and the lower teeth engaging surface of one of the lateral bite wings comprises a first polymer and the front lip shield member comprises a second polymer, and further comprising a first border portion disposed along an outer periphery of the one of the lateral bite wings, wherein the first border portion comprises the second polymer and is integrally formed with the front lip shield member.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the current application and claim 9 of patent no. (‘622) lies in the fact that the patent claims includes many more elements and is thus much more specific.  Thus the invention of claim 9 of U.S. Patent No. (‘622) claim is in effect a “species” of the “generic” invention of pending application.  It has been held that the generic invention is “anticipated” by the “species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 9 of the instant patent no. (‘622), it is not patentably distinct from claim 1 of patent no. (‘622).
All of the limitation of claim 10 can be found in claim 18 of U.S. Patent No. (11,179,622 B2).
Allowable Subject Matter
Claims 2-9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786